Citation Nr: 0009094	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to August 
1956 and from March 1958 to March 1959.  

This matter originally came before the Board of Veteran's 
Appeals (Board) on appeal from a July 1992 rating action in 
which the RO denied an increased (compensable) rating for 
residuals of a tonsillectomy.  In July 1996, following 
appellate review, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's tonsillectomy has not been shown to be 
productive of any ascertainable residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a tonsillectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, Diagnostic 
Code 6516 (as in effect prior to and since October 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  

The Board notes that the veteran's representative pointed out 
that the veteran's records from the Social Security 
Administration are not of record.  However, the veteran 
specifically indicated that he was granted disability 
benefits from that agency based on his nervous disorder.  The 
current claim only involves an increased rating for residuals 
of tonsillectomy.  As such, records regarding his nervous 
disorder are not relevant to the current claim.  The veteran 
does not assert that these records refer to treatment for any 
disorder other than a nervous disorder.  In addition, the 
representative indicated that the veteran was recommended by 
the examiner for further ears, nose, and throat evaluation at 
the time of his recent VA examination.  A review of the 
record shows that further evaluation was accomplished, but 
those records are in the claims file.  Thus, the Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the most recent medical findings regarding the 
current level of the veteran's service-connected disability.

At this point, the Board notes that the medical records 
reflect treatment for various respiratory disorders.  
However, the veteran is only service-connected for residuals 
of tonsillectomy.  As such, only symptomatology that has been 
medically associated with the service-connected disability 
may be considered in rating the veteran's service-connected 
disability.  

In January 1992, the veteran filed a claim for an increased 
rating for residuals of his tonsillectomy.  In conjunction 
with his claim, medical records were obtained, dated through 
1994, which showed treatment for sinusitis, pharyngitis, 
rhinitis, and bronchitis.  None of these diagnosed 
disabilities was medically attributed to the veteran's 
service-connected residuals of a tonsillectomy.  

In a July 1992 rating action, the veteran was denied a 
compensable rating for the residuals of a tonsillectomy.  The 
veteran appealed for a higher rating. 

At a hearing before an RO hearing officer in March 1994, the 
veteran testified that he had to have surgery to remove scar 
tissue from his throat area which continued to give him 
considerable pain.  He also indicated that over the years he 
has had continuous problems with this sinuses.

In a private hospitalization report dated in May 1994, the 
veteran complained of difficulty breathing, cough, and 
tightness in the chest.  On examination, it was noted that 
his nasal airway was congested, red, and had boggy mucous 
membrane.  His throat was also red and swollen.  The 
assessment included status asthmaticus, acute bronchitis, and 
upper respiratory tract infection.  None of these diagnosed 
disabilities was medically attributed to the veteran's 
service-connected residuals of a tonsillectomy.  Likewise, 
thereafter, the veteran was treated for chronic obstructive 
pulmonary disorder and obstructive asthma and neither of 
these diagnosed disabilities was medically attributed to the 
veteran's service-connected residuals of a tonsillectomy.  

Following appellate review in July 1996, the Board remanded 
the case for additional development of the evidence.  The RO 
was instructed to provide a current VA examination of the 
veteran to determine the current level of severity of his 
service-connected residuals of a tonsillectomy and to obtain 
specified records of medical treatment.  The Board notes that 
all necessary development was performed by the RO, including 
a VA examination, and pertinent medical treatment records 
that were associated with the claims folder. 

VA outpatient treatment records dated from February 1992 to 
June 1996 were obtained which revealed treatment for an 
infection involving the nasal mucosa, dental abscess, 
rhinitis, anxiety, sinusitis and follow-up treatment of a 
nasal surgery.  Private medical treatment records dated from 
March 1996 to October 1996 were obtained which revealed 
assessments of chronic obstructive pulmonary disease and 
asthma.  None of these diagnosed disabilities was medically 
attributed to the veteran's service-connected residuals of a 
tonsillectomy.  

The veteran was afforded a VA examination in October 1997.  
The examiner noted that the veteran underwent a tonsillectomy 
in January 1959.  The veteran stated that he has had 
recurrent colds ever since the operation.  He gets sore 
throats with fever.  On examination, his external nose was 
slightly deviated to the right.  On inspection of the nasal 
airway, the septum was deviated to the right and almost 
obstructing the right nostril.  Air flow through the right 
nostril was about 50 percent diminished as compared to the 
left.  There was no rhinorrhea.  The front sinuses 
transilluminated well.  The maxillary sinuses could not be 
examined by transillumination because of dental plates that 
were in place.  There was no post-nasal discharge.  There was 
a slight huskiness of the voice.  The palatine tonsils were 
not present.  The oropharynx appeared to be normal.  There 
was a normal gag reflex.  The swallowing mechanism was 
normal.  The oral mucosa was moist and pink.  The tongue was 
well papillated  There was no evidence of mouth breathing.  
The external ear canals were clear.  The tympanic membranes 
were normal in appearance.  A normal cone of light was 
visible.  The thyroid was not palpable.  There was a slight 
productive cough throughout the examination.  Breathing was 
carried out with diaphragmatic muscle action.  There was no 
tachypnea or hyperpnea.  The chest was symmetrical.  On 
palpation, a normal tactile fremitus was noted.  On 
percussion, the lungs were resonant.  On auscultation, 
expiratory wheezes were heard throughout both lung fields.  
There were no moist rales.  Breath sounds were vesicular.  

In summary, the examiner stated that the veteran apparently 
has bronchial asthma and superimposed chronic bronchitis from 
smoking.  He also had a deviated nasal septum to the right.  
There was no evidence of sinusitis.  He further noted that 
there was no evidence of tonsillitis because the tonsils had 
been surgically excised.  The diagnoses was postoperative 
status tonsillectomy with no objective clinical evidence of 
residual ear or throat disability from the operation; 
allergic rhinitis; extrinsic bronchial asthma; chronic 
cigarette bronchitis; deviation of the nasal septum with some 
impairment of air flow through the right nostril and systemic 
hypertension.  It was noted that the veteran had been 
referred to the ears, nose, and throat clinic.  

Thereafter, the veteran returned for VA outpatient treatment 
at the ears, nose, and throat clinic in January 1998.  At 
that time, it was noted that the veteran's tonsils had been 
removed.  Thereafter, in April 1998, it was noted that the 
veteran was using nasal sprays and his symptoms were worse 
with pollen.  The diagnosis was allergic rhinitis.  Again, no 
respiratory symptomatology or diagnoses was associated 
medically with the veteran's service-connected residuals of 
tonsillectomy.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The rating schedule provides 
that when an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's tonsillectomy has been evaluated as analogous 
to chronic laryngitis.  However, during the course of the 
veteran's appeal, the regulations governing ratings for 
respiratory disorders was revised effective October 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the amended version of the regulations may 
only be applied as of the effective date of those changes and 
not earlier.  38 C.F.R. § 3.114.  Thus, prior to October 7, 
1996, the Board may only apply the old version of the rating 
schedule and, as of October 7, 1996, the Board must apply 
both the old and revised versions of the rating schedule.  

In effect, prior to October 7, 1996, Diagnostic Code 6516 
(Laryngitis, chronic) provided for a 10 percent evaluation 
where there was evidence of moderate disability, with 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness.  Presently, Diagnostic Code 6516 
provides for a 10 percent evaluation where there is evidence 
of hoarseness, with inflammation of cords or mucous membrane. 

A review of the evidence dated prior to October 7, 1996 does 
not show evidence of moderate disability, with catarrhal 
inflammation of cords or mucous membrane, and moderate 
hoarseness.  All respiratory symptomatology was associated 
with respiratory disabilities other than the veteran's 
service-connected residuals of a tonsillectomy.  Thus, a 
higher rating is not warranted prior to October 7, 1996.

A review of the evidence dated from October 7, 1996 does not 
show evidence of moderate disability, with catarrhal 
inflammation of cords or mucous membrane, and moderate 
hoarseness or hoarseness, with inflammation of cords or 
mucous membrane.  Again, all respiratory symptomatology was 
associated with respiratory disabilities other than the 
veteran's service-connected residuals of a tonsillectomy.  
According to the recent VA examination, the veteran did not 
exhibit any objective clinical evidence of residual ear or 
throat disability from the tonsillectomy.  No subsequent 
medical treatment was provided for service-connected 
residuals of a tonsillectomy.  All medical treatment was for 
other nonservice-connected respiratory problems.  The 
veteran's complaints of colds and throat problems have been 
shown by the medical records to be unrelated to his 
tonsillectomy.  Under the circumstances, the Board finds that 
whether considering the criteria in effect at the time the 
veteran initiated his claim, or the criteria currently in 
effect, there is no basis awarding an increased rating for 
the residuals of a tonsillectomy from October 7, 1996.






ORDER

The appeal is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

